NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STEVEN A. KOCH,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D16-2339
                                             )
CHARLENE P. KOCH,                            )
n/k/a CHARLENE P. McKAY,                     )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 21, 2017.

Appeal from the Circuit Court for Pinellas
County; Jack Helinger, Judge.

Christin C. Brennan of Meros, Smith,
Lazzara, Brennan, Brennan & Olney, P.A.,
St. Petersburg, for Appellant.

Jane H. Grossman, St. Petersburg, for
Appellee.


VILLANTI, Chief Judge.


             Steven A. Koch appeals an order denying his motion to vacate and set

aside rulings premised upon Mr. Koch's allegations of wrongful conduct on the part of

his former wife's attorney. Mr. Koch also appeals an order of enforcement entered in
favor of his former wife in which he was ordered to continue paying his former wife's

health insurance premiums.

             To the extent that Mr. Koch seeks review of the order denying his motion

to vacate and set aside rulings, we affirm without further discussion. To the extent that

Mr. Koch seeks review of the order of enforcement, we must dismiss the appeal as

premature because the order is nonfinal and nonappealable. See Fla. R. App. P.

9.110(l).

             Affirmed in part; dismissed in part.




KELLY and BADALAMENTI, JJ., Concur.




                                           -2-